UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7674



CHARLES JONES, a/k/a Nicholas Warner Jones,

                                              Plaintiff - Appellant,

          versus


MARY ANN SAAR, Maryland State Secretary of
Public Safety and Correctional Services; JOHN
SNOWDEN,    Lieutenant;   JULIUS    WILLIAMS,
Sargeant,


                                           Defendants - Appellees,


          and


DANTE GREEN, Prison #309110; DONALD WHITE;
DARRYL TAYLOR, Prison #299166,

                                                          Defendants.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-1243-1-RDB)


Submitted:   December 16, 2004         Decided:     December 28, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Charles Jones, Appellant Pro Se. Glenn William Bell, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Charles Jones seeks to appeal the district court’s order

denying his motion to amend his 42 U.S.C. § 1983 (2000) complaint.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The order Jones

seeks   to   appeal   is   neither   a   final   order   nor   an   appealable

interlocutory or collateral order.           Accordingly, we dismiss the

appeal for lack of jurisdiction.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED




                                     - 3 -